66 N.Y.2d 893 (1985)
In the Matter of Market Square Properties, Ltd., Appellant,
v.
Town of Guilderland Zoning Board of Appeals, Respondent.
Court of Appeals of the State of New York.
Decided November 21, 1985.
John W. Clark for appellant.
William F. Sheehan, Assistant Town Attorney, for respondent.
David E. Peebles and Elletta Sangrey Callahan for Guilderland Central School District, amicus curiae.
Eric J. Fenton for Guilderland Chamber of Commerce, amicus curiae.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE concur.
*895MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Respondent's determination that appellant's application for a special use permit did not meet town zoning ordinance standards, in that the proposed shopping center would create undue traffic congestion and hazard to the nearby school, is sufficiently supported by the record (see, Matter of Tandem Holding Corp. v Board of Zoning Appeals, 43 N.Y.2d 801, 802). While expert opinion regarding traffic patterns may not be disregarded in favor of generalized community objections (see, Green v Lo Grande, 96 AD2d 524, appeal dismissed 61 N.Y.2d 758), here there was other basis in the record for respondent's determination, including evidence from the expert that the shopping center would generate significant increased traffic, to which evidence respondent's discretion and commonsense judgments might be applied in accordance with the town ordinance (see, Cummings v Town Bd., 62 N.Y.2d 833, 835; 2 Anderson, New York Zoning Law and Practice § 24.15, at 294 [3d ed]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.